Case: 11-30103       Document: 00511509117          Page: 1    Date Filed: 06/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 15, 2011
                                     No. 11-30103
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




BETTY COLAR,

                                                   Plaintiff-Appellant,

versus

WINN-DIXIE MONTGOMERY, INCORPORATED,

                                                   Defendant-Appellee.




                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:09-CV-755




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       This is a common slip-and-fall diversity claim regarding an accident at a
grocery store. The district court entered summary judgment for the store.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 11-30103      Document: 00511509117      Page: 2    Date Filed: 06/15/2011

                                    No. 11-30103

         We have reviewed the briefs and pertinent portions of the record and have
consulted the applicable law. There is no error. The district court properly con-
cluded as follows: “Plaintiff has put forth no evidence that Winn Dixie had actu-
al or constructive notice of the substance on the floor prior to plaintiff’s fall. Sim-
ilarly, plaintiff has not established that Winn Dixie failed to exercise reasonable
care.”
         The summary judgment is AFFIRMED, essentially for the reasons set
forth by the district court in its Ruling dated January 26, 2011.




                                          2